Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 37 is objected to because of the following informalities:  Claim 16 and claim 37 are redundant. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PGPUB Document No. US 20110306986) in view of Sela et al. (PGPUB Document No. US 20200405433).
Regarding claim 1, Lee teaches a method comprising: 
Displaying a surgical environment image, the surgical environment image including a field of view image obtained by a first imaging system (screen display unit 320 to display not only the picture of the surgical site, which is inputted through the laparoscope 5 (Lee: 0181) which shows the FOV of the laparoscope (Lee: 0211)); 
Receiving alert information (warning if there’s contact between the virtual surgical tool and patient’s organ (Lee: 0283-0284)); 
And providing an alert indication, based upon the alert information (outputting a warning message (Lee: 0284).

However, Lee does not expressly teach but Sela teaches the alert indication being within the surgical environment image by altering a portion of the surgical environment image (displaying a virtual indicator 310 within the surgical environment image when there is a registration error (Sela: 0039, FIG.3). Wherein applying the teachings of Sela enables displaying a virtual indicator when there’s contact between the tool and organ (Lee: 0283-0284) and/or alignment errors between the 3D model image and surface shape information (Lee: 0192)). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Lee such that alert indications are displayed within the surgical environment image as taught by lee, because this enables an effective method of alerting the user of the warning message.

Regarding claim 2, the combined teachings as applied above teaches the method of claim 1 wherein the altered portion of the surgical environment image is a portion of the field of view image (the warning message of Lee pertains to an organ that may come in contact with the virtual tool (Lee: 0283-0284), wherein the organ is part of the FOV of the laparoscope (Lee: 0291).

Regarding claim 3, the combined teachings as applied above teaches the method of claim 1 wherein the surgical environment image includes an anatomic model image obtained by a second imaging system and the altered portion of the surgical environment image is a portion of the anatomic model image (align an organ's surface shape information, which may be obtained 3-dimensionally using a stereo endoscope, with the organ surface's 3-dimensional shape (“anatomical model image”), which may be reconstructed from a reference picture such as a CT, MRI, (“second imaging system”) (Lee: 0336)).

Regarding claim 4, the combined teachings as applied above teaches the method of claim 3 wherein the alert information is a registration error between the field of view image and the anatomic model image (Sela teaches the concept of visually indicating a registration error (Sela: 0039, FIG.3)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to alert the user when there is a registration error as taught by Sela because this enhances the safety and accuracy during the teleoperational procedure.

Regarding claim 5, Lee teaches the method of claim 1 wherein the alert information is received from a telementor control device (master robot 1, that is operated remotely for controlling the slave robot 2 (Lee: 0185), outputs warning information (Lee: 0245), wherein the teleoperational procedure may be a training mode (Lee: 0190)).

Regarding claim 6, the combined teachings as applied above teaches the method of claim 1 wherein the field of view image includes an image of a distal end of a first medical instrument and an image of a distal end of a second medical instrument (see ends of surgical tools 460 (Lee: 0205, FIG.5), wherein the first medical instrument is coupled to a first manipulator of a teleoperational assembly and the second medical instrument is coupled to a second manipulator of the teleoperational assembly (surgical tools operated by master and slave robots (Lee: 0189, 0205)).

Regarding claim 7, the combined teachings as applied above teaches the method of claim 6 wherein the altered portion of the surgical environment image includes the image of the distal end of the first medical instrument and excludes the image of the distal end of the second medical instrument (the Examiner submits that a registration error (Sela: 0039, FIG.3) can occur to any one or both surgical tools of Lee (Lee: 0187)).

Regarding claim 8, the combined teachings as applied above teaches the method of claim 6 wherein the alert information is collision information about at least one of the first or second manipulator (contact warning when the surgical tool and an organ makes contact (Lee: 0283-0284)).

Regarding claim 17, the combined teachings as applied above teaches the method of claim 1 wherein the alert information includes a proximity of a surgical instrument tip to a critical structure in an anatomic model of a patient (displaying a virtual indicator when there’s contact between the tool and organ (Lee: 0283-0284) in the manner taught by Sela (Sela: 0039, FIG.3)).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sela as applied to the claims above, and further in view of Casas (PGPUB Document No. US 2016/0191887).
Regarding claim 9, the combined teachings as applied above does not expressly teach but Casas teaches the method of claim 6 wherein the alert information is information about a next task in a surgical sequence and wherein the altered portion of the surgical image includes the image of the distal end of the first medical instrument used in the next task of the surgical sequence (an image guided surgery that shows the appropriate step when a previous step is completed and visual marking correct instruments (Casa: 0164). Therefore, applying the teachings of Casas results in visually alerting the user (taught by Sela above) of the next task during the image guided surgery of Casas).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as the alert notification teachings is further applied to image guided surgery (taught by Casas), because this enables the application of the teachings of the combined teachings above to an add variety of use cases.

Claim(s) 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sela as applied to the claims above, and further in view of Ichikawa et al. (US Patent No. 4,219,999).
Regarding claim 10, the combined teachings as applied above does not expressly teach but Ichikawa teaches the method of claim 1 wherein altering the portion of the surgical environment image includes modulating the altered portion of the surgical environment image (Ichikawa teaches the concept of using modulation to indicate a warning (indicating battery life) (Ichikawa: claim 12). Applying the teachings of Ichikawa enables modulating the surgical tool when the virtual surgical tool and patient’s organ is to come in contact (Lee: 0283-0284) and/or modulating the virtual indicator 310 when there is a registration error (Sela: 0039, FIG.3)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to alert the user in the manner taught by Ichikawa, because this enable an effective way of indicating important information to the user.

Regarding claim 14, the combined teachings as applied above teaches the method of claim 10 wherein modulating the altered portion of the surgical environment image produces an animated vibration effect in the altered portion of the surgical environment image (the Examiner submits that the modulating warning of Ichikawa corresponds to a vibration effect (Ichikawa: claim 12)).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sela in view of Ichikawa as applied to the claims above, and further in view of Feussner et al. (PGPUB Document No. US 2015/0359418).
Regarding claim 11, the combined teachings as applied above teaches the method of claim 10 wherein altering the portion of the surgical environment image includes geometrically modulating the altered portion of the surgical environment image (see rejection above for claim 10).
However, the combined teachings as applied above does not expressly but Feussner teaches the modulated object (mis aligned medial images of the organ (Lee: 0192)) formed by a pixel cloud. Feussner teaches the concept of an organ defined by point/pixel clouds (Feussner: 0070)). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to generate patient’s organ utilizing pixel clouds (taught by Feussner), because this enable an effective method of generating virtual models.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sela in view of Ichikawa in view of Feussner as applied to the claims above, and further in view of Rajguru et al. (PGPUB Document No. US 2014/0350404).
Regarding claim 12, the combined teachings as applied above teaches the method of claim 10 wherein altering the portion of the surgical environment image includes modulating a pixel cloud forming the altered portion of the surgical environment image.
However, the combined teachings as applied above does not expressly teach but Rajguru teaches modulating a color characteristic of a pixel cloud (Rajguru teaches the concept of a modulated color overlay for alerting the user (Rajguru: 0077). Applying the teachings of Rajguru to the combined teachings above enables the modulated color overlay being applied to the subject of alert (surgical tool (Lee: 0283-0284) and or images of the organ (Lee: 0192)). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to indicate an alert in the manner taught by Rajguru, because this enable an effective way of indicating important information to the user.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sela in view of Ichikawa as applied to the claims above, and further in view of Kavantsaari (PGPUB Document No. US 2019/0110181).
Regarding claim 13, the combined teachings as applied above does not expressly teach the method of claim 10 wherein modulating the altered portion of the surgical environment image produces an animated wave effect in the altered portion of the surgical environment image.
Kavantsaari teaches utilizing a wave animation that is associated with an alarm button.
The combined teachings as applied above contained a device which differed the claimed process by the substitution of the steps of modulating effect that does not produce an animated wave effect.
Kavantsaari teaches the substituted step of utilizing a wave animation GUI objects associated with an alert.
And their functions were known in the art to effectively indicate a feedback associated with an alert to the user.
The modulating animation steps of the combined teachings above could have been substituted with the wave animation of Kavantsaari.
The results would have been predictable and resulted in equally notifying the user of an alert. Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sela as applied to the claims above, and further in view of Quaid (PGPUB Document No. US 20040024311).
Regarding claim 16, the combined teachings as applied above teaches the method of claim 1 wherein the alert indication includes a visual indication (see visual indication as stated in the rejection above for claim 1).
However, the combined teachings as applied above does not expressly teach but Quaid teaches further providing a haptic feedback indication to a user input device (haptic arm (surgical instrument) that cues when a target region is reached (Quaid: 0048)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that when displaying the warning when there’s contact between the tool and organ (Lee: 0283-0284) to further provide haptic feedback to the tool (taught by Quaid). The combination of teachings would beneficial because this enables an added level of user feedback when an event occurs.

Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sela as applied to the claims above, and further in view of Noonan et al. (PGPUB Document No. US 2017/0281282).
Regarding claim 20, the combined teachings as applied above teaches the method of claim 1 wherein the alert information includes a proximity of a surgical instrument tip to an anatomic region (warning when there’s contact between the tool and organ (Lee: 0283-0284)).
However, the combined teachings as applied above does not expressly teach but Noonan teaches the region being a pre-operative surgical plan (Noonan: 0006)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to further apply the alert information teaching to preoperative procedures (taught by Noonan), because this enables applying the teachings of the combined teachings above to a add variety of use cases.

Regarding claim 21, the combined teachings as applied above teaches the method of claim 1 wherein the alert information includes a proximity of a surgical instrument tip to an anatomic region (warning when there’s contact between the tool and organ (Lee: 0283-0284)).
However, the combined teachings as applied above does not expressly teach but Noonan teaches the region being a suggested cut-plane on an anatomic model of a patient (pre-operative surgical plan comprising cut planes (Noonan: 0006)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to further apply the alert information teaching to preoperative procedures (taught by Noonan), because this enables applying the teachings of the combined teachings above to a add variety of use cases.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616